DETAILED ACTION
A complete action on the merits of pending claims 1-14 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “an insulating portion that is formed of a material having electrical insulation, the insulating portion contacting the heat generator, the substrate front surface”.  The examiner is not certain on the last portion of this clause “the substrate front surface” and how it fits into the claim.  It might be an incomplete portion that just needs something to relate it to.  If it is meant to say the insulation portion faces the front surface. This is seen in Fig. 4 of Yasunaga.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasunaga US 20150289922.
Regarding claims 1 and 14, Yasunaga teaches a heat conductor that has thermal conductivity (Fig. 4 electrode 110) and includes a treatment surface and an installation surface provided on a side opposite the treatment surface (Fig. 4 part of 110 facing sheet 120); a heat generator that generates heat when electrical energy is supplied to the heat generator (Fig. 4 pattern 134); a substrate that includes a substrate front surface (Fig. 4 substrate 130/132), the heat generator being formed on the substrate front surface (Fig. 4), the substrate being attached to the installation surface of the heat conductor such that the substrate front surface faces the heat conductor (Fig. 3C); an adhesive layer that is provided between the installation surface of the heat conductor and the substrate (Fig. 4 sheet 120), the adhesive layer being formed of a material having a thermal conductivity and contacting the installation surface of the heat conductor; and an insulating portion that is formed of a material having electrical insulation (par. [0047]), the insulating portion contacting the heat generator, the substrate front surface, wherein the insulating portion is formed by the adhesive layer (Fig. 4 sheet 120).
Regarding claim 2, Yasunaga teaches the substrate further comprising a first substrate side surface on a side of the substrate and a second substrate side surface on an opposite side of the substrate, wherein: the insulating portion contacts the first substrate side surface and the second substrate side surface (Fig. 3C the layers 120 and 140 go to the edges of substrate 130).
Regarding claim 3, Yasunaga teaches wherein the insulating portion is formed by the adhesive layer (par. [0047]).
Regarding claim 4, Yasunaga teaches further comprising: a grasping piece that faces the treatment surface of the heat conductor and is configured to open and close relative to the heat conductor (Fig. 2B electrode 210), wherein: the heat conductor has an electrical conductivity and functions as an electrode when electrical energy is supplied to the heat conductor, and the grasping piece includes an electrical conductor, the electrical conductor functioning as an electrode different from the heat conductor when electrical energy is supplied to the conductor (par. [0065] the electrode 110 acts as a heat plate par. [0040] energy is sent directly to 110 to be an electrode in conjunction with 210).
Regarding claim 5, Yasunaga teaches wherein the substrate includes a substrate rear surface provided on a side opposite the substrate front surface, and the insulating portion contacts at least a portion of the substrate rear surface (Fig. 4 layer 140).
Regarding claim 6, Yasunaga teaches wherein the insulating portion contacts an entire periphery of the substrate (Fig. 3C the layers 120 and 140 go to the edges of substrate 130).
Regarding claim 7, Yasunaga teaches wherein: the substrate includes a substrate distal surface on a distal side of the treatment instrument, and the insulating portion contacts the substrate distal surface (Fig. 4).
Regarding claim 8, Yasunaga teaches wherein: the insulating portion is a coating that is water resistant; and the adhesive layer contacts the insulating portion on a side on which the heat conductor is located (par. [0047] resin is water resistant).
Regarding claim 9, Yasunaga teaches wherein the substrate includes a substrate rear surface provided on a side opposite the substrate front surface, and the treatment instrument further comprises a protective layer provided on the substrate rear surface, the protecting layer being water resistant (par. [0049] and Fig. cover 150 is made of a resin and resins are water resistant).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga in view of Okada et al US 20170100095.
Regarding claims 10-13, Yasunaga teaches wherein the substrate includes a substrate rear surface provided on a side opposite the substrate front surface (Fig. 4 the side of 130 closer to 150).
Yasunaga does not explicitly teach the treatment instrument further comprises an anisotropic material provided on the substrate rear surface and has thermal conductivity anisotropy, and wherein the anisotropic material has a higher thermal conductivity in a direction along the substrate rear surface than a thermal conductivity in a direction in which the substrate rear surface faces, and wherein the anisotropic material includes a material which is more easily oxidized than the adhesive layer, and wherein the anisotropic material is graphite.
	Okada in a device seeking to solve s similar problem of adhering components to a substrate, teaches using a plastic film on carbon graphite (par. [0070]).
	It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify Yasunaga to have graphite as taught by Okada.  Graphite allows for the advantage of efficient propagation of thermal energy in a particular plane (Okada par. [0070).  The other limitations such as the faster oxidization are properties of graphite compared to a resin.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794